
	
		I
		111th CONGRESS
		1st Session
		H. R. 3292
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Conyers, Mr. Smith of
			 Texas, Mr. Coble, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for a
		  6-month period for Federal judges to opt into the Judicial Survivors’ Annuities
		  System and begin contributing toward an annuity for their spouse and dependent
		  children upon their death, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Judicial Survivors Protection Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the Administrative Office of
			 the United States Courts.
			(2)Judicial
			 officialThe term judicial official means an
			 individual who is a judicial official, as defined in section 376(a) of title
			 28, United States Code, on the date of enactment of this Act.
			(3)Judicial
			 survivors’ annuities fundThe term Judicial Survivors’
			 Annuities Fund means the fund established under section 3 of the
			 Judicial Survivors’ Annuities Reform Act (28 U.S.C. 376 note; Public Law
			 94–554; 90 Stat. 2611).
			(4)Judicial
			 survivors’ annuities systemThe term Judicial Survivors’
			 Annuities System means the program established under section 376 of
			 title 28, United States Code.
			(5)Open enrollment
			 periodThe term open
			 enrollment period means the 6-month period beginning on the 30th day
			 after the date of enactment of this Act.
			3.Persons not
			 currently participating in the Judicial Survivors’ Annuities System
			(a)Election of
			 Judicial Survivors’ Annuities System coverageAny judicial
			 official may elect to participate in the Judicial Survivors’ Annuities System
			 during the open enrollment period.
			(b)Manner of making
			 electionsAn election under this section is valid only if it is
			 made in writing, is signed by the person making the election, and is received
			 by the Director before the end of the open enrollment period.
			(c)Effective date
			 for electionsAn election
			 under this section shall be effective as of the first day of the first calendar
			 month following the month in which the election is received by the Director
			 under subsection (b).
			4.Judicial
			 officers’ contributions for open enrollment election
			(a)Contribution
			 rateAny judicial official
			 who files a written election under section 3(b), during the open enrollment
			 period, of his or her intention to participate in the Judicial Survivors’
			 Annuities System shall be deemed thereby to consent and agree to having
			 deducted from his or her salary a sum equal to 2.75 percent of that salary and
			 a sum equal to 3.5 percent of his or her retirement salary, except that the
			 deduction from any retirement salary—
				(1)of a justice or
			 judge of the United States retired from regular active service under section
			 371(b) or 372(a) of title 28, United States Code,
				(2)of a judge of the
			 United States Court of Federal Claims retired under section 178 of title 28,
			 United States Code, or
				(3)of a judicial
			 official on recall under section 155(b), 373(c)(4), 375, or 636(h) of title 28,
			 United States Code,
				shall be an
			 amount equal to 2.75 percent of retirement salary.(b)Contributions To
			 be credited to Judicial Survivors’ Annuities FundContributions
			 made under subsection (a) shall be credited to the Judicial Survivors’
			 Annuities Fund.
			5.Deposit for prior
			 creditable service
			(a)Lump sum
			 depositAny judicial official
			 who files a written election under section 3(b), during the open enrollment
			 period, of his or her intention to participate in the Judicial Survivors’
			 Annuities System may make a deposit equaling 2.75 percent of salary, plus 3
			 percent interest, compounded annually, for the last 18 months of creditable
			 civilian service, as computed in accordance with section 376(k) of title 28,
			 United States Code, in order to receive the credit for prior judicial service
			 required for the payment of a survivor’s annuity (under section 376 of such
			 title) beginning on the date of death of the judicial official. Any such
			 deposit shall be made on or before the last day of the open enrollment
			 period.
			(b)Deposits To be
			 credited to Judicial Survivors’ Annuities FundDeposits made under subsection (a) shall be
			 credited to the Judicial Survivors’ Annuities Fund.
			6.Voluntary
			 contributions to enlarge survivors’ annuitySection 376 of title 28, United States Code,
			 is amended by adding at the end the following:
			
				(y)Purchase of
				additional coverage
					(1)For those
				already enrolledAny judicial
				official who is enrolled in the Judicial Survivors’ Annuities System, other
				than a judicial official to whom paragraph (2) applies, may purchase, in
				3-month increments, for each year of creditable service completed, up to an
				additional year of creditable service, under the terms set forth in subsection
				(b) of this section. This paragraph applies to a judicial official without
				regard to any contributions made by such official under subsection (d).
					(2)For those
				enrolled under Judicial Survivors Protection Act of 2009Any judicial official who elects to enroll
				in the Judicial Survivors’ Annuities System during the open enrollment period
				authorized under the Judicial Survivors Protection Act of 2009 may purchase, in
				3-month increments, for each year of creditable service completed, up to an
				additional year of creditable service, under the terms set forth in section
				4(a) of that Act.
					(3)DefinitionsIn
				this subsection:
						(A)Judicial
				survivors’ annuities systemThe term Judicial Survivors’
				Annuities System means the annuity program established under this
				section.
						(B)Creditable
				serviceThe term creditable service means the
				service rendered by a judicial official in any position described in paragraph
				(1) of subsection (a).
						.
		7.Effective
			 dateThis Act and the
			 amendment made by this Act shall take effect on the date of enactment of this
			 Act.
		
